PER CURIAM.
On receipt of the record on appeal, it was discovered that no appealable order had been entered. Instead, the trial court had written the words “granted after hearing” on defendant’s motion to suppress. These words were followed by the date and the judge’s initials. In an order citing Sparks v. State, 262 So.2d 251 (Fla. 4th DCA 1972), appellant was ordered to show cause why this appeal should not be dismissed for lack of jurisdiction. In response, appellant agrees that the appeal must be dismissed.
Florida Rule of Appellate Procedure 9.140(c)(1)(B) authorizes appeals by the state from orders suppressing evidence obtained by search and seizure. Rule 9.140(c)(2) provides that such appeals are commenced by the filing of a notice of appeal within 15 days of rendition of the order to be reviewed. Rule 9.020(g) defines rendition as “the filing of a signed, written order with the clerk of the lower tribunal.” Without a “signed, written order” filed with the clerk of the lower court, the threshold requirement for commencing an appeal cannot be met.
Since no order has been rendered, this appeal is dismissed.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.